FILED
                              NOT FOR PUBLICATION                           AUG 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GUILLERMO CASTANEDA; et al.,                     No. 10-72420

               Petitioners,                      Agency Nos.      A070-500-311
                                                                  A098-814-549
  v.                                                              A072-404-327

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Guillermo Castaneda and his family, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir. 2011), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies between Castaneda’s declaration and his testimony

regarding whether or not he was attacked in 1984 and the number of threatening

notes he received, and based on the omission from his declaration of receiving a

death threat in Tiquisate. See id. (“Material alterations in the applicant’s account

of persecution are sufficient to support an adverse credibility finding.”). The

agency reasonably rejected Castaneda’s explanations. See Rivera v. Mukasey, 508
F.3d 1271, 1275 (9th Cir. 2007). Accordingly, in the absence of credible

testimony, Castaneda’s asylum and withholding of removal claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, because Castaneda’s CAT claim is based on the same testimony

found to be not credible, and he does not point to any other evidence that shows it

is more likely than not that he will be tortured if returned to Guatemala, his CAT

claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.

      Judge Berzon:


                                           2                                      10-72420
      I would instruct, prior to issuing a decision on the merits, that the parties

confer with the Ninth Circuit Mediation Office regarding whether they wish to

engage in mediation with respect to petitioners Osmar and Christian Castaneda.




                                           3                                     10-72420